Pro Se 1 (Rev. 12116) Complaint for a Civil Case




                                            UNITED STATES DISTRICT COURT
                                                                           for the


                                                       Eastern District of North Carolina


                                                     '-1"1'> I   t:IZlJ      Division
                                                                                              !/-: 1q~~t1- Jf (:, - FL-
                                                                            )


                   . c~'"'~tl
                                                                            )
                                                                            )

                ~~                 tt t\\~
                                                                            )
                                                                            )
                       ~~i-                  2)~~~~                         )
                                            ~~·· 'C,Q~                      )
                              IN'\rP"'S:.~u~"'i.
                                       cO        •                          )
                   ~~~~:i~C~                                                )
                 ?\l'So\S .
                                                                            )
                                                                            )
                                                                            )
                                                                            )
                                                                            )
                                                                            )

                        Christopher Dolin                                        Case No.
                                                                                                            (to be filled in by the Clerk's Office)

                             Plaintijf(s)                                                     '
(Write the full name ofeach plaintiffwho is filing this complaint
If the names of all the plaintiffe cannot fit in the space above,
please write "see attached" in the space and attach an additional
page with the full list ofnames.)
                                  -v-
                                                                                 Jury Trial: (checkone)      I !Yes I !No

     Jordan Kindred, Karen Craig, Jeffery Newton &
                     Walter Minton
                                                                             '


                            Defehdant(s)                                     '                                                          "
(Write the full name of each def~ndant who is being sued Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with the full list ofnames)



                                                   COMPLAINT FOR A CIVIL CASE

I.           The Parties to This Complaint
          A.             The Plaintift\s)
                                   "
                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if                              ~
                     needed.
                                Name                                      Christopher Dolin
                                 Street Address                           424 Beasley Drive, Apartment R7
                                City and County                           City of Greenville, Pitt County
                                State and Zip Code                        NC27834
                                Telephone Number                          (914)-727-0321
                                E-mail Address                            chrisva23451@icloud.com
                                                                                                                            '

           B.            The Uefendant(s)
                Provide the information below for each defendant named in the complaint, whether the defendant is an
                individual, a government agency, an organization, or a corporation. For an individual defendant,
                        include the person's job or title (ifknown). Attach additional pages ifneeded.
                Defendant No. 1
                        Name                             Jordan Kindred
                        fob or Title (if known)          Officer, Riverside Regional Jail Authority
                        Street Address                   500 Folar Trail
                        City and. County                 North Prince George, Prince George County
                        State and Zip Code               VA23860
                        Telephone Number                 (804)-524-6600
                        E-mail Address (if known)


                Defendant No. 2
                        Name                             Karen Craig
                        Job or Title (ifknown)           Acting Superintendent, Riverside Regional Jail Authority
                        Street Address                   500 Folar Trail
                        City and County                  North Prince George; Prince George County
                        State and Zip Code               VA23860
                        Telephone Number                 (804)-524-6600
                        E-mail Address (ifknown)


                Defendant No. 3
                        Name                             Colonel Jeffery Newton
                        Job or Title (if known)          Retired Superintendent, Riverside Regional Jail Authority
                        Street Address·                  500 Folar Trail
                        City and County                  North Prince George, Prince George County
                        State and Zip Code               VA23860
                        Telephone Number                 (804)-524-6600
                        E-mail Address (ifknown)


                Defendant No. 4
                        Name                             Major Walter Minton
                        Job or Title (ifknown)           Deputy Superintendent, Riverside Regional Jail Authority
                        Street Address                   500 Folar Trail
                        City and County                  North Prince George, Prince George County
                        State and Zip Code               VA23860
                        Telephone Number                 (804)-524-6600
                        E-mail Address (ifknown)


II.        Basis for Jurisdiction

      Federal courts are courts oflimited jurisdiction (limited power). Generally, only two types of cases can be
      heard in federal ·court: cases involving a federal question and cases involving diversity of citizenship of the
      parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
      is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
      another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
      diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

      What is the basis for federal court jurisdiction? (check all that apply)
                 I         Federal question                  I
                                                            Diversity of citizenship


      Fill out the paragraphs in this section that apply to this case.

      A.          If the Basis for Jurisdiction Is a Federal Question

                List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                are at issue in this case.
                                  I                               ~




         B.            If the Basis for Jurisdiction Is Diversity of Qtizenship

                  1.             The Plaintiff(s)

                            a.           If the plaintiff is an individual
                                       The plaintiff, (name)       jChristopher Dolin                           j, is a citizen of the
                                       State of (name)           !North Carolina                     1.

                            b.           If the plaintiff is a corporation
                                       The plaintiff, (name)       I                                            I, is incorporated
                                       under the laws of the State of (name)            I                                 ,
                                       and has its principal place of business in the State of (name)
                                                I                                              1.

                            (Ifmore than one plaintiffis named in the complaint, attach an additional page providing the
                            same information for each additional plaintiff.)

                  2.             The Defendant(s)

                            a.          If the defendantis an individual
                                       The defendant, (name)     !Jordan Kindred                                I, is a citizen of
                                       the State of (name)         IVirginia                              1.   Or is a citizen of
                                        (foreign nation)     I
                            b.            If the defendant is a corporation
                                       The defendant, (name)           I                                  I, is incorporated under
(name)
                                       the laws of the State of
                                                                           I                                     I'   and has its

                                       principal place of business in the State of (name)
                                       Or is incorporated under the laws of (foreign nation)     I                        ,
                                       and has its principal place of business in (name)

                            (Ifmore than one defendant is named in the complaint, attach an additional page providing the
                            same information for each additional defendant.)

                  3.             The Amount in Controversy

                            The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                            stake-is more than $75,000, not counting interest and costs of court, because {explain):
                                         $95,197 plus interest and costs of court due to Defendant Kindred's ongoing
                                         harassment towards Plaintiff's spouse (Christina Rawls-Dolin) & it's affect on
                                         Plaintiff's family to include having to maintain separate households. Defendants Craig,
                                         Newton & Minton are equally liable for the same amount due to allowing an open
                                         acceptance of sexual harassment to be present in their facility.

III.          Statement of Claim

         Write a short and plain statement of the clmm. Do not make legal arguments. State as briefly as possible the
         facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
         involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
         the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
         write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
                  On or about 2 January 2018, Defendant Kindred began to sexually harass Plaintiff's spouse (Mental
                  Health Specialist employed by Corizon Health at the Riverside Regional Jail) and pursue into a
                  dating/sexual relationship. On or about 28 April 2018, Defendant Kindred's actions towards Rawls-
                  Dolin resulted in Plaintiff vacating the shared residence. On or about 1 September 2018, the
                  relationship was ended by Rawls-Dolin. Since then, Defendant Kindred has _continued to sexually harass
                  Rawls-Dolin to include touching, verbal communications & stalking.


IV.           Relief

         State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
         arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
       the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. !~elude any
       punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled t<? actual or
       punitive money damages.
               Plaintiff is requesting damages in the amount of$75,001 for mental anguish, emotional distress amd
               loss of enjoyment oflife; $20,196 for expenses incurred to maintain separate houses plus interest &
               costs of court effective date ofjudgement. Defendant Kindred's ongoing harassment combined with
               Defendants Craig, Newton & Minton's casual allowance of this behavior in their environment have
               resulted in Plaintiffs loss of enjoyment of life. Defendants Craig, Newton & Minton have continually to
               allow Defendant Kindred to remain under their employ with allegations of physical & verbal abuse
               against him towards staff, contraCtors & inmates.

v.:      Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
       and belief that this complaint: (1) is not being presented for a:n improper purpose, such as to harass, cause
       unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
               nonfrivolous argument for extending, modifying, or reversing existing laW; (3) the factual contentions
have        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
       opportunity for further investigation or discovery; and (4) the complaint otherWise complies with the
               requirements of Rule 11.

       A.         For Parties Without an Attorney

               I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
               served. I understand that my failure to keep a current address on file with the Clerk's Office may result
               in the dismissal of my case.

               Date of signing:
                                                         -
                                              I 0~2h19 I"'                         -
                                                       I
                                                   I//; ,I               ~
               Signature of Plaintiff             l ( 'I/ld,
               Printed Name of Plaintiff           Christophci'-B6Iin


       B.        For Attorneys

               Date of signing:               I
               Signature of Attorney
               Printed Name of Attorney
               Bar Number
               Name ofLawFirm
               Str~et Address
               State and Zip Code
               Telephone Number
               E-mail Address



                                                                                                                    Page of 5
The defendant, Karen Craig, is a citizen of the State of Virginia.
The defendant, Jeffery Newton, is a citizen of the State of
Virginia.
The defendant, Walter Minton, is a citizen of the State of
Virginia.




CJHt:S ~ Duti~
t{?J.1 ~t'\5f:t'\ L\U~
J,A-f.-r~     p-
~UL\le, f.X_.. ~1C/5b~
Q{tl-1i1-0;21
